_{3>;7/§§>5~01

Mr.Able Acosta-Clerk

Court of Criminal Appeals
P.O.Box 12308--Capital Station
Austln, Texas 78711

Dear Mr.Able, ', ‘ January 27,2015
Please find enclosed, my motion for Evidentiary Hearing,
along with one (1) copy of Said motion. Please file them as

Soon as time permits. Thanks!

Bespeczful$¥,

dr

Mr. Billy W. Haynes
TDCJ#l723231--C1ements
9601 Spur 591
Amarillo, Texas 79107

M®TU©N DFZ¥\BUED

maxng gQ 45

BY:) C

RECEWEI BE\$

©OURT oF cmM!NAL APPEALS
JANB~?“@

Abei Acosta_. C'

 

No._WR-82,685-01
ln The Court of Criminal Appeals of Texas
Austin, Texas

Billy Wayne Haynes
Applicant-pro se

V.

State of Texas
Respondant

, APPLICANTS MOTION REQUESTING A EVIBENTAIRY HEARING
IN SUPPORT OF_HIS WRIT OF HABEAS CORPUS 11.07

TO THE HONORABLE JUDGE(S) OF THE COURT OF CRlMINAL APPEALS:
Comes now, Billy Wayne Haynes, Applicant pro se, and files this
motion requesting a live EVIDENTIARY HEA§ING.'ln support of this
motion, Applicant shows the Court the following: l

1; `

The State knowingly used the perjured=testimony of Micah May,
to secure the conviction of Applicant for the_offense of murdery
Tr.Ct.No.B-35,839-A, Ector County, Texas, a violation of his
Fourteenth Amendment Right to-Due Process, Ex parte Chabot,300
S.W.3d 768-772 (Tex.Crim.App.2009)Held:"The Due Process Clause
of the Fourteenth Amendment is violated where the State knowingly
uses perjured testimony to obtain a.conviction". Also see; Ex parte

Ghahreman,332`S.W;3d 470,483(Tex.Crim.App;ZOll)Heldr"the due process

 

clause of the Fourteenth Amendment is violated where the State
knowingly-uses perjured testimony to obtain a conviction."

United States v. Agurs,427 U.S. 97,106, 96 S.Ct;2392 (1976),
The Court noted the well established rule "a conviction obtained
by the knowing use of perjured testimony is fundamentally unfair,
and must be set aside if there is reasonable likelihood that

the false testimony could have effected the judgement of the jury".

1 of 4
427 U.S. at 103, 96 s.ct; at 2397. United states v. Bagley,
473 U.S. 667-6691 105 S.Ct;3375(1985), The Supreme Court has
suggested that the knowingly use of "false" testimony is treated
the same as the knowingly use of perjured testimony..Counsel
failed to investigate May, or his story. With a Evidentiary
'Hearing, Applicant will be able to show the Courts that May has ~
never lived in a cell with him, nor did they share any common
activities,i.e., work, school, recreation; religious services,_
nothing. Applicant has never had a conversation with May.~Further,
a hearing will show that Maijas a trusty in4the jails booking/-
intake area. They lived in different parts of the jail, and they
never had shared activities! Applicant wqas housed in 2000 b4lock,
which is maximum security housing, he was in a separation cell,
(single cell) and was placed in cuffs and shackles anytime out of
the cell, and was not allowed contact with other jail inmates.
~ With testimony and rec4ords obtained from the jail in.a hearing,
Applicant can prove hi s allegatio ns, which will support his claims
in his writ of habeas corpus 11. 07, andvtherefore entitle him to
relief£" y

` :1`.

State used Marcella McKinn ey' slstatement/testimony, an employee
Of  the jail (jailer) to help secure a convicti on. Again, counsel
failed to investigate the States witness. With a hearing, Applicant
would be able to show the §ourt, that her testimony was untrue,
and it was not only false, but retalitory in nature.

A Evidentiary hearing, will allow Applicant to show the Court,

that her claim that she was in direct control of Applicant is not

2 of 4

 

 

true. Her direct supervisor, Cpl.Wilson, was who was in control of
Applicant¢ lt was him who was escorting Applicant@ McKinney was

in the control picket at all times. There was never any kind oft
Statement wrote by Cpl.Wilson5 because it never happend.-‘

Again, Applicant can prove his allegations with a Evidentiary
yHearing, to support his application for writ of habeas corpus, and
it will entitle him to relief from conviction.

wl -TII.

Applicant will be able to show the Courts.his Ineffective'
Assistance of Counsel claims,-on both trial and appellate counsel,
as stated in his writ of habeas corpus and the memorandum of law
in support of his writ.

~.'PRAYER.FOR'RELIEFQ'

'Applicant respectfully_moves the H®NORABLE COURT to GRANT his 9
motion requesting a live Evidentiary Hearing, and to be present
at the hearing so that-he may establish-a record for the Courtj to

prove his alligations, that will entitle him to relief.i

 

Mr.Billy,W.Ha' es
TDCJ#1723231 Clements
9601 Spur 591 ' '
Amarillo, Texas 79107

3.of 4

 

cERTiFIcATE'oF sERVICES

 

I, the undersigned, hereby certify under penalty of perjury,
28 UQS.C. §§ 1746, that the foregoing} and a true and correct copy
thereof, were delivered to prison officials for-mailing on this'

the 27th day of January, 2015, in envelopes, first-class postage

affixed and addressed, to wit:

State Prosecuting Attorney and Ector County District Attorney

P.O.Box 12405 300 N.Grant RM 305
Austin, Texas j . . Ector County§
' 78711 ' .Odessa, Texas 79761

f ' ` `é?

Mr.Billy W.Haynes '
»TDCJ#1723231-Clements
9601 Spur 591 ' 4

g Amarillo, Texas.79107

4 of 4

 

No. WR- 82, 685- 01
In The Court of Criminal Appeals of Texas
Austin, Texas

Billy Wayne Haynes.
Applicant-pro se

. v. `_ n
State of Texas
Respondant

' APPLICANTS MOTION RE§0ESTING A EVIDENTAIRY HEARING
IN SUPPORT OF H WR T 0 BEAS C R S 11.07

TO THE`HONORABLE JUDGE(S) OF THE COURT OF CRIMINAL APPEALS:

 

Comes now, Billy wayne Haynes, Applicant pro se, and files this
motion requesting a live EVIDENTIARY HEARING. ln support of this
motion, Applicant shows the Court the following: l
1.'

The State knowingly used the perjured testimony of Micah May,
to secure the conviction of Applicant for the offense of murder,
Tr. Ct. No. B- 35, 839- A, Ector County, Texas, a violation of his
Fourteenth Amendment_Right to Due Process. Ex parte Chabot, 300
S.W.Bd 768-772 (Tex.Crim.App.2009)Held:"The Due Process Clause‘
of the Fourteenth Amendment is violated where the State knowingly
uses perjured testimony to obtain a conviction". Also see; Ex arte
Ghahreman,332 S.W.3d 470,483(Tex.Crim.App.ZOll)Held:"the due process
clause of the Fourteenth Amendment is violated where the State
knowingly uses perjured testimony to obtain a conviction."

united states v. Agnrs,427 u.s. 97,106, 96 s.cc.2392 (1976),
The Court noted Jhe well established rule i‘a conviction obtained
by the knowing use of perjured testimony is fundamentally unfair,
and must be set aside if there is reasonable likelihood that

the false testimony could have effected the judgement of the jury".

1 of'a

 

 

427 u.s. at 1031 96 s.cr. at 2397. united states v. Bagley,

473 U.S. 667-669, 105 S.Ct.3375(1985), The Supreme Court has
suggested that the knowingly use of "false" testimony is treated
the same as the knowingly use of perjured testimony. Counsel
failed to investigate May, or his story. With a Evidentiary
Hearing, Applicant will be able to show the Courts that May has
never lived in a cell with himy nor did they share any common
activities, i. e., work, school, recreation, religious services,
nothing. Applicant has never had a conversation with May. Further,
a hearing will show that May was a trusty in the jails booking/
intake area. They lived in different parts of the jail, and they
never had shared activities! Applicant wqas housed in 2000 block,
which is maximum security housing, he was in a  seperation cell,
(single cell) and was placed in cuffs and shackles anytime out of
the cell, and was n4ot allowed contact with other jail inmates.

With testimony and records obtained from the jail in a hearing,
Applicant can prove his allegations, which will support his claims
in his writ of_habeas corpus 11.07, and therefore entitle him to
relief. v l 4 w
` “11.

State used Marcella McKinney's statement/testimony, an employee
of the jail (jailer) to help secure a conviction. Again, counsel
failed to investigate the States witness. With a hearing, Applicant
would be able to show the Court, that her testimony was untrue,
and it was not only false, but retalitory in nature. l

A Evidentiary hearing, will allow Applicant to show the Court,

that her claim that she was in direct control of Applicant is not

2 of 4

 

vtrue. Her direct supervisor, Cpl.Wilson, was who was in_control of
Applicant. lt was him who was escorting Applicant5 McKinney was

in the control picket at all times. There.was'never4any kind of'
statement wrote by Cpl.Wilson; because it never happend.

Again, Applicant can prove his allegations'with a Evidentiary
Hearing, to support his application for writ of habeas oorpus, and
it will entitle him to relief from conviction.

IIl;

;Applicant will be able to show the Courts his Ineffective
Assistance of Counsel claims, on both trial and appellate counsel,
4as stated in his writ of habeas corpus and the memorandum of law
in support of his writ.'- v

~ PRAYER FOR RELIEF 4 4

Applicant respectfully moves the HONORABLE COURT to GRANT his
motion requesting a live Evidentiary'Hearing, and;to be present
at the hearing so that he may establish a record for the Court, to

prove his alligations,vthat will entitle him to relief.

£&2___
Mr.Billy W.Haynes
TDCJ#1723231 Clements
9601 Spur 5914 '4
Amarillo, Texas 79107

\ 3 of 4

CERTIFICATE.OF SERVICES
I, the undersigned, hereby certify under penalty of perjury,
28 U.S. C. §§ 1746, that the foregoing, and a true and correct copy
thereof, were delivered to prison officials for mailing on this

the 27th day of January, 2015, in envelopes, first-class postage

4 affixed and addressed, to wit:

4n'v:`~""""_;,~State Prosecuting Attorney and Ector County District Attorney.
_"P. 0. sex 12405 300 a. crane ma 305
Austin, Texas . Ector County
78711 Odessa, Texas 79761
6/`/’.¢;// ZL) WZA/NA'

 

Mr. Billy W. Haynes
TDCJ#1723231- -Cle owants
9601 Spur 591
Amarillo, Texas 79107

4 of 4